February 28, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                          ROBERT J. BRENNER, Appellant

NO. 14-11-01086-CV                      V.

              RANDAL LOVEJOY AND DIANE LOVEJOY, Appellee
                         ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on September 20, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
ROBERT J. BRENNER.
      We further order this decision certified below for observance.